United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0541
Issued: October 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 10, 2017 appellant, through counsel, filed a timely appeal from an October 7,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a permanent impairment of a scheduled
member warranting him to a schedule award.
FACTUAL HISTORY
On August 10, 2007 appellant, then a 37-year-old utility systems repairman, filed a
traumatic injury claim (Form CA-1) alleging that on July 18, 2007 he injured his lower back
while moving equipment to a dumpster. He stopped work on August 10, 2007. By decision
dated November 6, 2007, OWCP accepted appellant’s claim for displacement of the right lumbar
intervertebral disc without myelopathy.
Appellant received medical and wage-loss
compensation on the supplemental roll from September 24, 2007 until he was placed on the
periodic rolls. He returned to full-time work on June 10, 2009.
OWCP continued to receive progress notes and copies of prescription orders for
treatment of appellant’s accepted lumbar condition.
On March 11, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated April 8, 2015, OWCP informed appellant that it had not received any
medical evidence in support of his claim. It advised that the medical evidence was needed in
order to determine the extent, if any, of permanent impairment. It afforded him 30 days to
submit additional evidence.
In a report dated July 27, 2015, Dr. Pauline Ignacio, Board-certified in physical medicine
and rehabilitation, examined appellant, reviewed his history of injury, and reviewed diagnostic
studies of his spine. She diagnosed disorder of lumbar disc, lumbar pain, and lumbar
radiculopathy, and noted that appellant continued to have soreness and stiffness in his back.
Dr. Ignacio recommended aquatherapy, work modifications, and taking precautions with his
lumbar area. Appellant submitted additional reports from Dr. Ignacio dated March 9, April 6,
May 4, June 1, and June 29, 2015, which were substantially similar to the July 27, 2015 report
and included the same diagnoses. Dr. Ignacio did not render an impairment rating according to
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) in these reports.
By decision dated August 12, 2015, OWCP denied appellant’s claim for a schedule
award. It found that he had not submitted any medical evidence from a physician containing an
impairment rating rendered according to the A.M.A., Guides.
On August 17, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative with regard to the August 12, 2015 decision. With his request,
appellant submitted follow-up evaluation reports from Dr. Ignacio dated August 24,
September 21, October 19, November 16, and December 14, 2015, January 11, February 8, and
March 7, 2016. These reports were substantially similar to the report of July 27, 2015 and
contained the same diagnoses of disorder of lumbar disc, lumbar pain, and lumbar radiculopathy,

2

as well as the same recommendations for treatment. They did not contain an impairment rating
rendered according to the A.M.A., Guides.
The hearing was held on March 11, 2016. At the hearing, counsel explained that
appellant had an upcoming appointment with Dr. Robert Macht, a surgeon, in order to obtain an
impairment rating. He requested that the record be held open for 30 days in order to submit this
report.
By letter dated March 29, 2016, counsel requested an additional 15 to 30 days in order to
submit the report.
By decision dated May 5, 2016, the hearing representative affirmed the decision of
August 12, 2015. She noted that no report from Dr. Macht had been received and that there was
no medical evidence of record containing an impairment rating rendered according to the
A.M.A., Guides.
In a follow-up report dated May 2, 2016, Dr. Ignacio examined appellant and stated that
appellant had good motor strength in the lower limbs, and that light touch was intact in the
bilateral lower extremities. She further noted that appellant’s knees had functional range of
motion with no swelling, crepitus, or tenderness.
By letter dated June 24, 2016, appellant, through counsel, again requested reconsideration
of the May 5, 2016 decision. With the request for reconsideration, appellant submitted a May 3,
2016 report from Dr. Macht. Dr. Macht noted that a December 2014 electromyogram (EMG)
demonstrated chronic right L5 radiculopathy. On physical examination, he noted that there was
decreased sensation to light touch about the right foot and lateral right thigh, mild weakness of
extension of the great toe, and a positive straight leg raising test on the right at 40 degrees with
back pain only. Based on a lower limb questionnaire, Dr. Macht found that his standardized
mean score was 37 out of 100. Referring to Table 16-6 of the A.M.A., Guides, he found a grade
modifier of 1 for Functional History. Referring to The Guides Newsletter of July/August 2009,
he found a mild sensory deficit, class 1 and mild motor deficit, class 1 impairment of the right L5
nerve root. Dr. Macht found a grade modifier of 1 for Physical Examination based on Table 166 of the A.M.A., Guides. He found one percent impairment of the right lower extremity due to
sensation loss and five percent permanent impairment for the mild motor deficit, which resulted
in a total of six percent permanent impairment of the right lower extremity. Dr. Macht
concluded that the impairment rating was causally related to the accepted injury and that
maximum medical improvement (MMI) was reached on April 29, 2016.
In a follow-up report dated May 27, 2016, Dr. Dr. Ignacio examined appellant and once
again found good motor strength in the lower limbs, and that light touch was intact in the
bilateral lower extremities. She noted that appellant’s knees had functional range of motion with
no swelling, crepitus, or tenderness.
On September 14, 2016 OWCP referred the case to a district medical adviser (DMA). He
was asked to review the medical evidence of record and the statement of accepted facts (SOAF),
in order to provide a rating of appellant’s permanent impairment of his right lower extremity, in
accordance with the sixth edition of the A.M.A., Guides.

3

On September 27, 2016 Dr. Morley Slutsky, Board-certified in occupational medicine
serving as a DMA, reviewed the medical evidence of record and responded to OWCP’s inquiries.
He found that there was no basis for a lower extremity impairment under The Guides Newsletter
of July/August 2009, because appellant had been consistently found to have normal lower
extremity sensory and motor findings. Dr. Slutsky noted that, although Dr. Macht found
decreased light touch in the right foot and mild L5 motor loss associated with the great toe,
Dr. Ignacio’s reports from before and after Dr. Macht’s report found normal sensation and motor
strength of both lower extremities. As such, he found that there was consistent evidence of
normal lower extremity sensory and motor findings and therefore no basis for a ratable lower
extremity impairment.
By decision dated October 7, 2016, OWCP reviewed the merits of appellant’s claim and
affirmed its decision of May 5, 2016. It found the weight of the medical evidence with
Dr. Slutsky.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions, and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.7 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.9 A
3

Id. at § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

Id.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.a.3 (January 2010). This portion of OWCP’s procedure provides that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
9

Pamela J. Darling, 49 ECAB 286 (1998).

4

schedule award is not payable for the loss or loss of use, of a part of the body that is not
specifically enumerated under FECA.10 Moreover, neither FECA nor its implementing
regulations provide for a schedule award for impairment to the back or to the body as a whole.
Furthermore, the back is specifically excluded from the definition of organ under FECA.11
In 1960 amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) is to be applied.13 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.14
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of permanent impairment in accordance with the A.M.A., Guides with the medical
adviser providing rationale for the percentage of impairment specified.16
ANALYSIS
Appellant filed a claim for a schedule award due to his accepted July 18, 2007 workrelated injury. The Board finds that the medical evidence of record fails to establish any
permanent impairment of a scheduled member warranting a schedule award.
10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

12

J.Q., 59 ECAB 367 (2008).

13

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is
included as Exhibit 4.
14

D.S., Docket No. 14-12 (issued March 18, 2014).

15

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

5

The only medical report of record from appellant with an impairment rating is the
June 24, 2016 report of Dr. Macht. In this report, Dr. Macht noted that a December 2014 EMG
study demonstrated chronic right L5 radiculopathy. On physical examination, he noted that there
was decreased sensation to light touch about the right foot and lateral right thigh, mild weakness
of extension of the great toe, and a positive straight leg raising test on the right at 40 degrees with
back pain only. Referring to Table 16-6 of the A.M.A., Guides, Dr. Macht found a grade
modifier of 1 for Functional History. Referring to The Guides Newsletter of July/August 2009,
he found a mild sensory deficit, class 1 and mild motor deficit, class 1 impairment of the right L5
nerve root. Dr. Macht found a grade modifier of 1 for Physical Examination based on Table 166 of the A.M.A., Guides. He found one percent impairment of the right lower extremity due to
sensation loss and five percent permanent impairment for the mild motor deficit, which resulted
in a total of six percent permanent partial impairment of the right lower extremity. Dr. Macht
stated that the impairment was causally related to his accepted injury and that appellant had
reached maximum medical improvement on April 29, 2016.
In follow-up reports dated May 2 and 27, 2016, Dr. Ignacio examined appellant and
noted that appellant had good motor strength in the lower limbs, and that light touch was intact in
the bilateral lower extremities. She further noted that appellant’s knees had functional range of
motion with no swelling, crepitus, or tenderness.
On September 27, 2016 Dr. Slutsky, the DMA, reviewed the medical evidence of record
and responded to OWCP’s inquiries. He found that there was no basis for a lower extremity
impairment under The Guides Newsletter of July/August 2009, because appellant had been
consistently found to have normal lower extremity sensory and motor findings. Dr. Slutsky
noted that, although Dr. Macht found decreased light touch in the right foot and mild L5 motor
loss associated with the great toe, Dr. Ignacio’s reports from both before and after Dr. Macht’s
report found normal sensation and motor strength of both lower extremities. As such, he found
that there was consistent evidence of normal lower extremity sensory and motor findings and
therefore no basis for a ratable lower extremity impairment.
The Board finds that OWCP correctly assigned the weight of medical evidence to
Dr. Slutsky’s September 27, 2016 report. It is well established that, where there exists opposing
medical reports of virtually equal weight and rationale, the case should be referred to an
impartial medical specialist for the purpose of resolving the conflict.17 However, in this case,
Dr. Macht’s report was not of virtually equal weight and rationale as Dr. Slutsky’s report. A
review of the medical evidence indicates that Dr. Ignacio, appellant’s treating physician, during
her physical examinations consistently found no motor or sensory deficits of appellant’s lower
extremities. Dr. Ignacio’s findings of no motor or sensory deficits were noted both before and
after Dr. Macht’s report. Dr. Ignacio has consistently followed appellant’s course of injury and
treatment and found no sensory or motor deficits in the right lower extremity. Dr. Macht,
however, having examined appellant only once, found sensory and motor deficits. His June 24,
2016 report has lesser probative value than Dr. Ignacio’s reports. Dr. Slutsky was correct to find
that, based on Dr. Ignacio’s reports finding no sensory or motor deficits in the lower extremities,
there was no ratable permanent impairment of the right lower extremity.
17

H.S., Docket No. 10-1220 (issued May 24, 2011).

6

Accordingly, the Board finds that OWCP properly denied appellant’s claim for schedule
award compensation.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment of a
scheduled member warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

